     Case 2:20-cv-01010-KJM-KJN Document 6 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   RAHEEM AHMED HANIF,                                 No. 2:20-cv-1010 KJN P
12                       Plaintiff,
13           v.                                          ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14   DEREK PETER SIMON, et al.,
15                       Defendants.
16

17           By an order filed July 9, 2020, plaintiff was ordered to file a completed in forma pauperis

18   affidavit and a certified copy of his inmate trust account statement, and was cautioned that failure

19   to do so would result in a recommendation that this action be dismissed. The thirty-day period

20   has now expired, and plaintiff has not responded to the court’s order and has not filed the required

21   documents.

22           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court is

23   directed to assign a district judge to this case; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, plaintiff may file written objections

28   with the court and serve a copy on all parties. Such a document should be captioned
                                                        1
      Case 2:20-cv-01010-KJM-KJN Document 6 Filed 08/24/20 Page 2 of 2

 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 2   failure to file objections within the specified time may waive the right to appeal the District

 3   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 4   Dated: August 21, 2020

 5

 6

 7
     /hani1010.fifp
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
